                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                              CASE NO. 7:19-CV-44-FL

 D.R. HORTON, INC. and TRUE HOMES,
 LLC; individually, and on behalf of all
 others similarly situated,

            Plaintiffs,

 v.

 COUNTY OF BRUNSWICK,

            Defendant.


                   ORDER GRANTING CONSENT MOTION/STIPULATION
                            OF VOLUNTARY DISMISSAL

       Having reviewed Plaintiffs D.R. Horton, Inc. and True Homes, LLC, Consent

Motion/Stipulation for Voluntary Dismissal Without Prejudice, and good cause appearing

therefor:

       IT IS HEREBY ORDERED THAT: Pursuant to pursuant to Rules 23(e) and 41(b) of the

Federal Rules of Civil Procedure, the instant action, is hereby dismissed without prejudice to allow

the Parties to consolidate the prosecution of the Plaintiffs’ claims with the claims in Plantation

Building of Wilmington, Inc. v. Brunswick County, 19-CVS-647 (herein “State Court Action”)

currently pending in the General Court of Justice, Superior Court Division in the County of

Brunswick before the Honorable Richard K. Harrell, Rule 2.1 (Exceptional Case Designation)

Judge pursuant to the terms of the Parties’ agreement. Plaintiffs shall have thirty (30) days from

the entry of the voluntary dismissal Order to amend the complaint (with consent) in the State Court

Action to add the Plaintiffs and their claims from this action. Each party shall bear its own costs.
                                  15th day of January, 2020.
       It is SO ORDERED this the ____
_______________________________
The Honorable Louise W. Flanagan
United States District Court Judge
